         Case 1:18-cv-01840-PGG Document 143 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WOODSTOCK VENTURES LC; and THE
WOODSTOCK CANNABIS COMPANY,
LLC,
                                                           ORDER OF DISMISSAL
       Plaintiffs/Counterclaims Defendants,
                                                               18 Civ. 1840 (PGG)
             - against -

WOODSTOCK ROOTS, LLC;
WOODSTOCK PRODUCTS COMPANY
INTERNATIONAL, LLC D/B/A
WOODSTOCK AMERICAN PRODUCTS;
WOODSTOCK CANNABIS COMPANY,
LLC; AXCENTRIA PHARMACEUTICALS
LLC; CHET-5 BROADCASTING, LP; and
GARY CHETKOF,

       Defendants/Counterclaim Plaintiffs.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed without prejudice and

without costs. If the settlement is not consummated within ninety days of this order, either party

may apply by letter within the ninety-day period for restoration of the action to the calendar of

the undersigned, in which event the action will be restored. If at the end of the ninety-day period

no party has requested the restoration of this action, the action will be dismissed with prejudice

but without costs at that time. The Clerk of Court is directed to close the case. Any pending

dates and deadlines are adjourned sine die, and any pending motions are moot.

Dated: New York, New York
       June 17, 2021
